United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1033
                         ___________________________

                               Imran M.I. Shkukanee

                              lllllllllllllllllllllPetitioner

                                            v.

                                 Eric H. Holder, Jr.

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: October 2, 2012
                              Filed: October 5, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Imran Shkukanee, a native of Israel and citizen of Palestine, petitions for
review of an order of the Board of Immigration Appeals (BIA), which upheld an
immigration judge’s denial of asylum and withholding of removal. After careful
review, we find no basis for reversal. In particular, we conclude that the BIA’s
adverse credibility finding is supported by substantial evidence on the administrative
record as a whole. See Ali v. Holder, 686 F. 3d 534, 538-39 (8th Cir. 2012) (where
BIA essentially adopts IJ’s decision but adds its own reasoning, this court reviews
both decisions together and will affirm if substantial evidence on record as whole
supports agency decision; when asylum and withholding-of-removal claims are based
on same factual allegations and evidence, denial of asylum dictates same outcome on
withholding-of-removal claim; in particular, adverse credibility finding can be fatal
to both). Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-